UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7641


KEITH MICHAEL BROWN,

                Plaintiff – Appellant,

          v.

GENE M. JOHNSON, Director,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00501-RBS-DEM).


Submitted:   January 18, 2011              Decided:   January 28, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Michael Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith Michael Brown appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to

state a claim under 28 U.S.C. § 1915A(b)(1) (2006).                         We have

reviewed the record and find no reversible error.                     Accordingly,

we   affirm    for   the     reasons   stated      by    the    district      court.

Brown v. Johnson, No. 2:10-cv-00510-RBS-DEM (E.D. Va. Oct. 22,

2010).     We dispense with oral argument because the facts and

legal    contentions   are     adequately    presented         in   the    materials

before   the   court   and    argument     would   not    aid       the   decisional

process.

                                                                            AFFIRMED




                                       2